Citation Nr: 1437904	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen a claim of service connection for a left knee disability.  After remanding the case for additional development in June 2011 and in June 2012, the Board determined in April 2013 (in a decision by a Veterans Law Judge (VLJ) other than the undersigned) that new and material evidence had been received to reopen the claim, and remanded the matter on a de novo basis for additional development.  In October 2013 and in March 2014, the case was again remanded (by the previous VLJ) for additional development.  The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The evidence of record does not currently contain an adequate response to the question of whether there is any evidence in the record that renders it undebatable from a medical standpoint that a left knee disability (which clearly and unmistakably pre-existed service) was not aggravated by (did not increase in severity during) the Veteran's service.  The Board's March 2014 remand requested an opinion from an orthopedist to determine the etiology of the Veteran's left knee disability and to provide an opinion addressing the above question; however, the VA medical opinion obtained in May 2014 was rendered by an endocrinologist, not an orthopedist.  On remand, all requisite medical opinions must be rendered by an orthopedist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Any ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his left knee disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluation from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his left knee since December 2013.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a knee examination of the Veteran by an orthopedist to ascertain the nature and likely etiology of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each left knee disability entity found.  If no left knee disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please opine (as to each left knee disability entity diagnosed) when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(c)  As to any (and each) diagnosed left knee disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(d)  If the response to (c) as to any disability is yes, please opine further whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated by (did not increase in severity during) the Veteran's service.  Please identify any such evidence.

(e)  As to any left knee disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The examiner should specifically consider and address the findings outlined in the Veteran's service treatment records (including an October 1967 notation of soreness of the left knee with exercise).

3.  The AOJ should then review the record and readjudicate the issue on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

